Justice White,
with whom The Chief Justice and Justice O’Connor join,
dissenting.
The Court of Appeals for the Seventh Circuit held in this case that a city ordinance limiting door-to-door soliciting to the hours between 9 a.m. and 5 p.m., Monday through Saturday, violated the First and Fourteenth Amendments to the United States Constitution. 796 F. 2d 1547 (1986). It is undisputed that the ordinance is content neutral. The purpose of the ordinance is to protect citizens’ privacy and to prevent crime, obviously legitimate governmental objectives as the Court of Appeals recognized. The Court of Appeals nevertheless concluded that the ordinance im-permissibly restricted First Amendment activities because the city had less restrictive alternatives to accomplish its objectives. We have held, however, that a time, place, and manner restriction is valid if it is narrowly tailored to serve a significant governmental interest and leaves open ample alternative channels for communication of the information, and we have not imposed the requirement that the restriction be the least restrictive means available. See Clark v. Community for Creative Non-Violence, 468 U. S. 288, 293-294 (1984); see also Regan v. Time, Inc., 468 U. S. 641, 657 (1984) (“The less-restrictive-alternative analysis . . . has never been a part of the inquiry into the validity of a time, place, and manner regulation. It is enough that the ... restriction substantially serves the Government’s legitimate ends”) (opinion of White, J.). Because the decision below departs from this standard, I would note probable jurisdiction.